Case 5:18-cv-02435-DDP-KK Document 1 Filed 11/19/18 Page 1 of 9 Page ID #:1



 1
     Scott M. Grace S.B.N. 236621
 2   The Grace Law Group, APC
     1958 Sunset Cliffs Boulevard
 3
     San Diego, CA 92107
 4   sgrace@lawlh.com
 5
     Phone: (619) 346-4600
     Fax: (619) 501-8106
 6

 7   Attorneys for Plaintiff Delinda Burger
 8

 9                         UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11

12
      Delinda Burger,                                Case No. 5:18-cv-2435
13

14                               Plaintiffs,         Complaint for Violations of the Fair
                                                     Debt Collection Practices Act and the
15
      vs.                                            Rosenthal Act
16

17
      Law Offices of Gary A. Bemis, APC
      and Gary A. Bemis
18

19                               Defendants.
20

21

22

23

24

25

26

27

28




     Complaint                                                     Case Number 5:18-cv-2435

                                               -1-
Case 5:18-cv-02435-DDP-KK Document 1 Filed 11/19/18 Page 2 of 9 Page ID #:2



 1
     I.     Introduction
 2
            1.     Plaintiff Delinda Burger, (“Burger” or “Plaintiff”), through her counsel,
 3   brings this action to challenge the acts of Defendants Law Offices of Gary A.
 4   Bemis, APC (“LOGAB”) and Gary A. Bemis (“Bemis”)(collectively “Defendants”)
 5   regarding violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et
 6   seq. (hereinafter “FDCPA”), and ”) and violations by LOGAB of the California
 7   Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code §1788, et seq.
 8   (“RFDCPA” or “Rosenthal Act”), which prohibits debt collectors and creditors from
 9   engaging in abusive, deceptive and unfair practices.
10          2.     Plaintiff makes these allegations on information and belief, with the
11   exception of those allegations that pertain to Plaintiff or Plaintiff’s counsel, which
12   Plaintiff alleges on personal knowledge.
13          3.     While many violations are described below with specificity, this
14   Complaint alleges violations of the statutes cited in their entirety.
15          4.     Any violations by Defendants were knowing, willful, and intentional,
16   and Defendants did not maintain procedures reasonably adapted to avoid any such
17   violations.
18   II.    Jurisdiction and Venue
19          5.     This action arises out of violations by Defendants of the FDCPA under
20   15 U.S.C. §1692, et seq and violations by Defendant LOGAB of the Rosenthal Act
21   under Cal. Civ. Code §1788, et seq
22          6.     Jurisdiction of this Court arises pursuant to 28 U.S.C. §1331 and 15
23   U.S.C. §1692(k).
24          7.     As Defendants engage in business in the state of California, and
25   committed the acts that form the basis for this suit in the state of California, the
26   Court has personal jurisdiction over Defendants for purposes of this action.
27          8.     Venue is proper pursuant to 28 U.S.C. §1391 as one or more
28   Defendants are located in the Central District and do business in the Central District.


     Complaint                                                    Case Number 5:18-cv-2435

                                                -2-
Case 5:18-cv-02435-DDP-KK Document 1 Filed 11/19/18 Page 3 of 9 Page ID #:3



 1
     III.   Parties
 2
            9.     Plaintiff is a natural person residing in Rancho Cucamonga, California,
 3   and is a consumer within the meaning of 15 U.S.C. §1692a(3) of the FDCPA in that
 4   she is a natural person purportedly obligated to pay a consumer debt, allegedly owed
 5   to “Central Weatherproofing, LLC” (hereinafter “Debt”).
 6          10.    Plaintiff is a natural person from whom a debt collector sought to
 7   collect a consumer debt which was due and owing or alleged to be due and owing
 8   from Plaintiff and is a “debtor” as that term is defined by California Civil Code
 9   §1788.2(h).
10          11.    At all relevant times, Plaintiff is informed and believes that Defendant
11   LOGAB is and was a California corporation engaged in the business of collecting
12   consumer debts in this state with its principal place of business located at 6942 Ed
13   Perkic Street in Riverside, California.
14          12.    At all relevant times, Plaintiff is informed and believes that Defendant
15   LOGAB is a person who uses an instrumentality of interstate commerce or the mails
16   in a business the principal purpose of which is the collection of debts, or who
17   regularly collects or attempts to collect, directly or indirectly, debts owed or due or
18   asserted to be owed or due another and is therefore a debt collector as that phrase is
19   defined by 15 U.S.C. §1692a(6).
20          13.    Defendant LOGAB, in the ordinary course of business, regularly, and
21   on behalf of himself, herself, or others, engages in debt collection as that term is
22   defined by California Civil Code §1788.2(b), and is therefore a debt collector as that
23   term is defined by California Civil Code §1788.2(c).
24          14.    At all relevant times, Plaintiff is informed and believes that Defendant
25   Bemis is a person who uses an instrumentality of interstate commerce or the mails in
26   a business the principal purpose of which is the collection of debts, or who regularly
27   collects or attempts to collect, directly or indirectly, debts owed or due or asserted to
28   be owed or due another and is therefore a debt collector as that phrase is defined by
     15 U.S.C. §1692a(6).
     Complaint                                                   Case Number 5:18-cv-2435

                                                -3-
Case 5:18-cv-02435-DDP-KK Document 1 Filed 11/19/18 Page 4 of 9 Page ID #:4



 1
     IV.     Facts Common to all Claims for Relief
 2
             15.   In 2016, an entity then known as “Central Weatherproofing, LLC”
 3   falsely held itself out to Plaintiff as a licensed roofing contractor in Oklahoma, in
 4   violation of Oklahoma’s Roofing Contractor Registration Act.
 5           16.   “Central Weatherproofing, LLC” provided what appears to be a false
 6   contractor’s license, and induced Plaintiff to hire “Central Weatherproofing, LLC”
 7   to repair Plaintiff’s roof, at a cost of what Plaintiff believed to be around $6,000.00
 8   to $8,000.00.
 9           17.   Plaintiff never signed a contract with “Central Weatherproofing, LLC.”
10           18.   “Central Weatherproofing, LLC” did poor work, and did not re-install
11   vents in Plaintiff’s roof, a dangerous condition.
12           18.   On or about May 17, 2016, “Central Weatherproofing, LLC” sent
13   Plaintiff an invoice, containing a false “General Contractor” license number, and
14   claiming a right to payment of $17,148.31.
15           19.   Plaintiff never agreed to pay this amount, and much less to an
16   unlicensed “contractor,” and on October 28, 2016, after multiple attempts to deal
17   with “Central Weatherproofing, LLC” Plaintiff’s lawyer at that time Laurence
18   Donohue sent a letter disputing the above claims of a debt, and refusing to agree to
19   Central Weatherproofing, LLC’s exorbitant and abusive claims of a debt.
20           20.   During this same period, an entity named Taylor, Ricci & Associates
21   claimed that “Central Weatherproofing, LLC” assigned the right to this claim to
22   them.
23           21.   At some point during this process, and on information and belief before
24   November 20, 2017, “Central Weatherproofing, LLC” was suspended by the State
25   of Oklahoma as an entity, and ceased to exist.
26   November 20, 2017 Dunning Letter
27           22.   On November 20, 2017, Defendant Bemis, on behalf of LOGAB and
28   “Central Weatherproofing, LLC” sent a letter to Plaintiff claiming that Plaintiff


     Complaint                                                   Case Number 5:18-cv-2435

                                                -4-
Case 5:18-cv-02435-DDP-KK Document 1 Filed 11/19/18 Page 5 of 9 Page ID #:5



 1
     owed “Central Weatherproofing, LLC,” an unlicensed and now defunct, non-
 2
     existent entity, the sum of $19,741.34, including interest of $2,593.34.
 3   March 5, 2018 State Court Action
 4          23.      On March 5, 2018, Bemis and LOGAB filed a complaint (“State Court
 5   Complaint”), on behalf of “Central Weatherproofing, LLC”, in the Superior Court of
 6   California for the County of San Bernardino against Plaintiff, in the matter of
 7   Central Weatherproofing, LLC v. Delinda Dorothy Burger, et al, case number
 8   CIVDS1805361 (“State Court Action”). A copy of this State Court Complaint is
 9   attached hereto as Exhibit 1.
10          24.      Plaintiff was later served with a copy of the State Court Complaint
11   (Exhibit 1).
12   Filing suit on behalf of a suspended entity
13          25.      In the State Court Complaint, Defendants did not disclose that “Central
14   Weathersealing, LLC” was suspended, and effectively had no existence, or standing
15   to sue.
16          26.      At paragraph 1 of the State Court Complaint, Defendants alleged that
17   Central Weatherproofing, LLC “is, and at all times mentioned herein was, a foreign
18   limited liability company.”
19          27.      This claim was false: Central Weatherproofing, LLC was, at the time
20   the State Court Complaint was filed, a former foreign limited liability company, and
21   no longer held the status alleged.
22             28.   The allegations in paragraph 1 of the State Court Complaint is at the
23   very least confusing, deceptive or misleading.
24   Filing suit on an illegal and fraudulent transaction
25          29.      Defendants also filed claims of a debt that were based on a fraudulent
26   and illegal transaction: all of the amounts claimed due were based on work by an
27   unlicensed contractor, with no signed contract, and the transaction was induced by a
28   fraudulent misrepresentation: that “Central Weatherproofing, LLC” was a licensed
     roofing contractor.
     Complaint                                                    Case Number 5:18-cv-2435

                                                 -5-
Case 5:18-cv-02435-DDP-KK Document 1 Filed 11/19/18 Page 6 of 9 Page ID #:6



 1
     Inflated principal balance
 2
            30.    Defendants also claimed, both in their November 20, 2017 Dunning
 3   letter and in the State Court Action, that Plaintiff agreed to the balance of
 4   $17,148.31.
 5          31.    This claim was false, as Plaintiff neither agreed to pay this amount, nor
 6   received anything close to this amount in services, which themselves were illegally
 7   performed and non-compensable.
 8   False claim of a right to attorney’s fees
 9          32.    Defendants also claimed a right to attorney’s fees under California
10   Code of Civil Procedure §1717.5, which only allows for attorney’s fees where there
11   is a valid contract, which does not otherwise provide for such fees.
12          33.    Here there was no contract, and thus no basis to demand fees under
13   Code of Civil Procedure §1717.5.
14   False Claim of an Account Stated
15          34.    In California, an account stated is only formed when the parties agree
16   on a final balance, or indicate their consent by failing to dispute the balance claimed.
17          35.    Plaintiff disputed the debt alleged, in writing, and explicitly refused to
18   pay or agree to pay the sum alleged.
19   V.     Allegations Specific to Certain Claims for Relief
20                               FIRST CLAIM FOR RELIEF
21                  (Violations of the FDCPA by all named Defendants)
22          36.    Plaintiff re-alleges and incorporates herein by reference the allegations
23   contained in the paragraphs above.
24          37.    Defendant Bemis violated the FDCPA. Defendant’s violations include,
25   but are not limited to the following:
26          a.     15 U.S.C. §1692d by engaging in behavior the natural consequence of
27   which is to harass, abuse or oppress;
28          b.     15 U.S.C. §1692e by making a false, deceptive or misleading
     misrepresentation in the collection of a debt;
     Complaint                                                    Case Number 5:18-cv-2435

                                                 -6-
Case 5:18-cv-02435-DDP-KK Document 1 Filed 11/19/18 Page 7 of 9 Page ID #:7



 1
            c.    15 U.S.C. §1692e(2) by misrepresenting the character, amount or legal
 2
     status of a debt;
 3          d.    15 U.S.C. §1692e(5) by threatening to take action that cannot legally be
 4   taken, or was not intended to be taken;
 5          e.    15 U.S.C. §1692e(10) by use of a false representation or deceptive
 6   means to collect a debt;
 7          f.    15 U.S.C. §1692f by use of an unfair or unconscionable means to
 8   collect or attempt to collect a debt; and
 9          g.    15 U.S.C. §1692f(1) by collection of an amount not expressly
10   authorized by the agreement creating the debt, or by law.
11          38.   Plaintiff is entitled to actual damages sustained as a result of Defendant
12   Bemis’s conduct, in an amount according to proof; to statutory damages of $1,000
13   each; to costs of the action; and to reasonable attorney’s fees, all pursuant to 15
14   U.S.C. §1692k.
15                              SECOND CLAIM FOR RELIEF
16                       (Violations of the Rosenthal Act by LOGAB)
17          39.   Plaintiff repeats, re-alleges, and incorporates by reference all the
18   allegations contained in the paragraphs above.
19          40.   Based on information and belief, LOGAB’s acts and omissions violated
20   California Civil Code § 1788, et seq.
21          41.   LOGAB violated Cal. Civ. Code §1788.17, which incorporates several
22   of the provisions of the FDCPA, including, but not limited to, the following:
23          a.    15 U.S.C. §1692d by engaging in behavior the natural consequence of
24   which is to harass, abuse or oppress;
25          b.    15 U.S.C. §1692e by making a false, deceptive or misleading
26   misrepresentation in the collection of a debt;
27          c.    15 U.S.C. §1692e(2) by misrepresenting the character, amount or legal
28   status of a debt;


     Complaint                                                   Case Number 5:18-cv-2435

                                                 -7-
Case 5:18-cv-02435-DDP-KK Document 1 Filed 11/19/18 Page 8 of 9 Page ID #:8



 1
            d.    15 U.S.C. §1692e(5) by threatening to take action that cannot legally be
 2
     taken, or was not intended to be taken;
 3          e.    15 U.S.C. §1692e(10) by use of a false representation or deceptive
 4   means to collect a debt;
 5          f.    15 U.S.C. §1692f by use of an unfair or unconscionable means to
 6   collect or attempt to collect a debt; and
 7          g.    15 U.S.C. §1692f(1) by collection of an amount not expressly
 8   authorized by the agreement creating the debt, or by law.
 9          42.   LOGAB’s violations of the Rosenthal Act were willful and knowing,
10   thereby entitling Plaintiff to statutory damages pursuant to Civil Code § 1788.30(b).
11          43.   As a proximate result of the violations of the Rosenthal Act committed
12   by LOGAB, Plaintiff is entitled to any actual damages pursuant to California Civil
13   Code § 1788.30(a); statutory damages in an amount up to $1,000.00 each pursuant
14   to California Civil Code § 1788.30(b); and reasonable attorney’s fees and costs
15   pursuant to California Civil Code § 1788.30(c).
16                                 PRAYER FOR RELIEF
17          Plaintiff prays that judgment be entered against all named Defendants, and
18   prays for the following relief:
19   FDCPA
20          1.    An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1)
21   against all named Defendants and for the Plaintiff;
22          2.    An award of statutory damages of $1,000.00 pursuant to 15 U.S.C. §
23   1692k(a)(2)(A) against all named Defendants and for the Plaintiff;
24          3.    An award of costs of litigation and reasonable attorney’s fees against
25   all named Defendants and for the Plaintiff, pursuant to 15 U.S.C. § 1692k(a)(3);
26   Rosenthal Act
27          4.    An award of actual damages pursuant to California Civil Code §
28   1788.30(a) against LOGAB and for Plaintiff;


     Complaint                                                   Case Number 5:18-cv-2435

                                                 -8-
Case 5:18-cv-02435-DDP-KK Document 1 Filed 11/19/18 Page 9 of 9 Page ID #:9



 1
            5.   An award of statutory damages of $1,000.00 pursuant to California
 2
     Civil Code § 1788.30(b) against LOGAB and for Plaintiff;
 3          6.   An award of costs of litigation and reasonable attorney’s fees, pursuant
 4   to California Civil Code § 1788.30(c) against LOGAB; and
 5          7.   Such other and further relief this court may deem just and proper.
 6
                                      JURY DEMAND
 7
            1.   Plaintiff demands a trial by jury.
 8

 9

10
     Dated: November 19, 2018                       The Grace Law Group, APC
11
                                                    /s/ Scott M. Grace
12                                                  Attorney for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Complaint                                                Case Number 5:18-cv-2435

                                              -9-
